SMITH, Judge,
concurring.
I concur in the disposition of this case on the basis that the record sufficiently establishes the owner’s knowledge of the illegal use being made of the machine. I am troubled, however, by the dicta which indicates that forfeiture is authorized even in the absence of such knowledge.
A “gambling device” is “any device, machine, paraphernalia, or equipment” used or usable for gambling activity. It is doubtful that man has yet invented a device that cannot somehow be used by the ingenious to gamble. To place upon the owner the risk of forfeiture when he lends, leases or even has stolen from him, his property, in the absence of knowledge of the intended unlawful use, strikes me as unduly harsh and beyond the intention of the forfeiture statute. Sec. 572.120 RSMo 1978.